Exhibit 10.1

Non-Employee Director Compensation Schedule

Annual Retainer

Each non-employee director will receive $54,000 as an annual cash retainer on or
about May 1 of each year for service on the Board of Directors of DPL Inc. and
The Dayton Power and Light Company.

Meeting Fees

For each Board of Directors and committee meeting attended in person, a
non-employee director will receive $1,500.  A non-employee director will receive
$750 for Board of Directors and committee meetings attended by telephone. 

Committee Chair

The chair of each committee of the Board of Directors of the Company, currently
including the Audit Committee, Nominating and Corporate Governance Committee,
and Compensation Committee, will receive an annual cash retainer of $10,000.

Equity Compensation

Each non-employee director will receive under the DPL Inc. 2006 Equity and
Performance Incentive Plan an equity grant consisting of an amount of restricted
stock units having an approximate value of $54,000 (the “Units”).  The Units
will be granted on the date of each DPL Inc. Annual Meeting of Shareholders and
will vest 100% on the day before the next DPL Inc. Annual Meeting of
Shareholders immediately following the date of the grant.  Each non-employee
director will have the opportunity to defer the Units.  The Units will be
subject to the terms and conditions set forth in an evidence of award between
DPL Inc. and the non-employee director.

Fee Structure

Each non-employee director will receive only one (i) annual cash retainer, (ii)
annual committee chair fee, and (iii) annual equity grant for service on both
Boards of Directors of DPL Inc. and The Dayton Power and Light Company.  Each
non-employee director will receive only one meeting fee for concurrent meetings
of the Board of Directors and a committee of DPL Inc. or The Dayton Power and
Light Company.


--------------------------------------------------------------------------------